Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 1 of 15 PageID #: 2525
                                                                                      FILED
                                                                                   IN CLERK'S OFFICE
                                                                               US DISTRICT COURT E.D.N.Y.

                                                                              *      AUG 2 6 2019     *
   UNITED STATES DISTRICT COURT                                               BROOKLYN OFFICE
   EASTERN DISTRICT OF NEW YORK
   -------------------x
   SECURITIES AND EXCHANGE COMMISSION,

                                         Plaintiff,                    19 Civ. 4625 (WFK) (RER)

                         - against-                                    ECFCase

   REGINALD ("REGGIE") MIDDLETON,
   VERITASEUM, INC., and
   VERITASEUM, LLC,

                                         Defendants,

   -------------------- X
                 STIPULATION AND ORDER IMPOSING PRELIMINARY
            INJUNCTION FREEZING ASSETS AND GRANTING OTHER RELIEF

           WHEREAS on August 12, 2019, Plaintiff Securities and Exchange Commission (the

   "Commission") commenced this action by filing a Complaint (D.E. I), motion for a temporary

   restraining order freezing assets, and supporting papers, including a memorandum of law,

   declarations, and exhibits (D.E. 2 through 7), for its emergency application for a temporary

   restraining order freezing assets, ordering defendants to show cause, and granting other relief

   (the "Motion"); and

          WHEREAS on August 25, 2019, Defendants Reginald ("Reggie") Middleton,

   Veritaseum, Inc., and Veritaseum LLC ("Defendants") filed Consents to Plaintiffs Motion (D.E.

   49 through 51 ).

          NOW, THEREFORE:

                                                      I.
          IT IS HEREBY ORDERED that the Commission's application for a preliminary

   injunction against the Defendants is GRANTED and the preliminary injunction hearing

   scheduled for August 26, 2019 is ADJOURNED.
Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 2 of 15 PageID #: 2526




                                                      II.

            IT IS HEREBY ORDERED that pending a final disposition of this action,

 Defendants-and each of their financial and brokerage institutions, agents, servants, employees, and

 attorneys, and those persons in active concert or participation with them who receive actual notice of

 such Order by personal service, facsimile service, telephonic notice, email notice or otherwise, and each

 of them-hold and retain within their control and otherwise prevent any withdrawal, transfer, pledge,

 encumbrance, assignment, dissipation, concealment or other

 disposal (including the use of any credit cards or any other incurring of debt) of any assets,

 funds, or other property (including money, virtual currency or other digital asset, real or personal

 property, tangible assets, securities, commodities, choses in action or other property of any kind

 whatsoever, in whatever form such assets may presently exist and wherever located) of, held by,

 or under the control of Defendants, whether held in their name or for their direct or indirect beneficial

 interest, and directing each of the financial or brokerage institutions, debtors and bailees, or any other

 person or entity holding such assets, funds or other property of Defendants

 to hold or retain within its or his control and prohibit the withdrawal, removal, transfer or other disposal

 of any such assets, funds or other properties, including without limitation all assets,

 funds, or other properties held in Defendants' name, held by Defendants, or under Defendants' control,

 including but not limited to the assets listed on Schedule A, provided, however, that Defendants shall

 be permitted to access up to $3,000 of their cash assets solely to pay for reasonable and necessary

 household and living expenses and family care expenses for the week ending September I, 2019, and

 that Defendants shall provide documentation to the Commission staff to establish their expense of funds

 on reasonable and necessary household and living expenses and family care expenses.




                                                       2
Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 3 of 15 PageID #: 2527




                                                      II.

             IT IS FURTHER ORDERED that Josias N. Dewey of Holland & Knight is appointed

    as an independent intermediary (the "Independent Intermediary"), and that the Defendants and

    the Independent Intermediary shall act as follows:

       (I)      The Defendants shall cooperate fully with the Independent Intermediary, as

                reasonably required for the transfer of digital assets specified paragraph V(l)(a) of the

                Court's Order dated August 12, 2019 (the "Temporary Restraining Order");

       (2)      The Independent Intermediary shall certify in writing, within five (5) days after

                receiving the digital assets pursuant to paragraph V(l)(a) of the Temporary

                Restraining Order, that he has provided blockchain addresses to Defendants; that

                Defendants have transferred the digital assets in their possession or control to that

                address, as specified the Temporary Restraining Order; a written description of the

                digital assets (by at least name and amount) transferred by Defendants; and that the

                digital assets will be securely held in escrow pending further direct~on by the Court;

       (3)      Defendants shall pay, upon approval by the Court as set forth below, the reasonable

                costs, fees, and expenses of the Independent Intermediary incurred in connection ~ith

                the performance of the respective duties described herein, including, but not limited

                to, the reasonable costs, fees, and expenses of any digital asset services utilized by the

                Independent Intermediary to assist in carrying out those duties. All applications for

                costs, fees, and expenses of the Independent Intermediary shall be made to the Court,

                with notice to Defendants and an opportunity to be heard, setting forth in reasonable

                detai I the nature of such costs, fees, and expenses; and




                                                      3
Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 4 of 15 PageID #: 2528




        (4)      The Independent Intermediary and all persons who may be engaged or employed by

                 the Independent Intermediary with the Court's approval to assist in carrying out the

                 duties hereunder shall not be liable for any act or omission of the Independent

                 Intermediary or such person, respectively, unless it shall be proven that the

                 Independent Intermediary acted in bad faith or omitted to act.

                                                     III.

              IT IS FURTHER ORDERED that, pending the final disposition of this action,

    Defendants SHALL NOT destroy, alter, or conceal documents, books, and records that are in

    their possession, custody, or control, or the possession, custody, or control of each of their

    respective agents, servants, employees, and attorneys, and those persons in active concert or

    participation with them, including documents that concern the allegations in the Complaint or

    Defendants' assets, finances, or business operations;

                                                     IV.

              IT IS FURTHER ORDERED that the expedited discovery schedule reflected in the

    Court's Order dated August 12, 2019 shall no longer be in effect, except that Defendants shall

    provide FULL and COMPLETE responses to the Commission's pending interrogatories and·

    document requests regarding Defendants' financial conditions no later than September 30,

    2019.

                                                      V.

              IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil Procedure

    65(d)(2), this Order shall be, and is, binding upon Defendants and each of their respective agents,

    servants, employees, and attorneys, and those persons in active concert or participation with




                                                      4
Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 5 of 15 PageID #: 2529




   them who receive actual notice of this Order by personal service, facsimile, email, overnight

   courier, or otherwise.

                                                  VI.

            IT IS FURTHER ORDERED that the parties shall appear for a scheduling conference

   pursuant to Federal Rule of Civil Procedure 16, before the Honorable Magistrate Judge Reyes,

   no later than October 11, 2019.




                                                By:~H
   STIPULATED AND AGREED TO:


   Date: August 25, 2019
                                                        Jorge G. Tenreiro
                                                        Victor Suthammanont
                                                        Karen E. Willenken
                                                        Securities and Exchange Commission
                                                        New York Regional Office
                                                        200 Vesey Street, Suite 400
                                                        New York, New York 10281
                                                        (212) 336.. 9145 (Tenreiro)
                                                        TenreiroJ@sec.gov
                                                        Attorneys for PlaintiffSecurities and
                                                        Exchange Commission


   Date: August 25, 2019                        By:      Isl David L. Kornblau
                                                        David L. Komblau, Esq.
                                                        Teresa Lewi, Esq.
                                                        COVINGTON & BURLING LLP
                                                        620 Eighth Avenue
                                                        New York, New York 10018
                                                        (212) 841 .. 1000
                                                        dkomblau@cov.com
                                                        Attorneys for Defendants Reginald
                                                        Middleton, Veritaseum, Inc., and
                                                        Veritaseum, LLC

   SO ORDERED
                                                                       s/WFK
   Dated:    v   .,~   2(;     2019




                                                  5
Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 6 of 15 PageID #: 2530




                                               Schedule A


        FINANCIAL           NAME OF               ACCOUNT NUMBER (Last 4 Digits) OR
       INSTITUTION          ACCOUNT                  IDENTIFYING INFORMATION

     Bank of America       Middleton,       XXXXXX3904
                           Reginald
     Bank of America       Middleton,       XXXXXX3917
                           Reginald
     Bank of America       Veritaseum       XXXXXX1142
                           Holdings
     Bank of America       Veritaseum       XXXXXX1786
                           Assets LLC
     Citibank              221              XXX1498
                           Washington
                           Avenue LLC
     Citibank              281              XXX171 l
                           Cumberland
                           Street LLC
     Citibank              Lefferts Place   XXX1404
                           LLC
     Citibank              Middleton,       XXX1630
                           Reginald
     Citibank              Reggie           XXX1201
                           Middleton
                           LLC
     Citibank              Veritaseum       XXXXX4865
                           Inc.
     Citibank              Veritaseum       XXXXX2142
                           LLC
     JPMC                  Middleton,       XXXXX7843
                           Reginald
     JPMC                  Veritaseum       XXXXX5610
                           LLC
     Kraken                Veritaseum,      XXXXX5A7Q                   ,.
                           LLC
     Gemini                                 Account ID ending in 5247
     Coinbase                               User IDs ending in 00e3c & 00053a
     Interactive Brokers   Veritaseum       XXXXX0423
                           Assets, LLC
     Afrasia Bank          Veritaseum
     (Mauritius)           PanAfrica
                           Holdings
Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 7 of 15 PageID #: 2531




    Barclays Bank    Veritaseum
    (Mauritius)      PanAfrica
                     Holdings
    Guaranty Trust   Veritaseum
    Bank (Nigeria)   PanAfrica
    Access Bank      Veritaseum
    (Nigeria)        PanAfrica
    Zenith Bank      Veritaseum
    (Nigeria)        PanAfrica
    Ethereum
    Blockchain
    Address                       Ox2cc2720ec4263ca730e6209348673665939c29e2
    Ethereum
    Blockchain
    Address                       Ox599a4b8188676224d4c9b393b947e332b60bl5e3
    Ethereum
    Blockchain
    Address                       Ox82c48875c17ee5812f909a9d75c0f64f7a8719fe
    Ethereum
    Blockchain
    Address                       Ox7dad3795a4681cd34c673abbdde0257c3be7t231
    Ethereum
    Blockchain
    Address                       Ox47afae2eb056630dbde374cc7e79c69d9120c372
    Ethereum                                                                    I



                                                                                I




    Blockchain
    Address                       Oxaeb0a7e45db38bb72eaa95a390161e954458896d
    Ethereum
    Blockchain
    Address                       Oxt278b6c5c89866af'3c2cd5426d0e095225c86890
    Ethereum
    Blockchain
    Address                       Oxfa436023ee356ceaet2fb9184222e650c55d0ael
    Ethereum
    Blockchain
    Address                       Oxfb9063ad5e9fa8eb91alelcd71cbdf6d765ecaff
    Ethereum
    Blockchain
    Address                       Ox67bb19d5a4flb9939178d92a09d62444e4a76438
    Ethereum
    Blockchain
    Address                       Oxd2b87eb4418tU7fe2c65800ee0db995e8caef3b3
    Ethereum
    Blockchain
    Address                       Oxeeaf0b2dbbf6d0a7de0e0668alc97ba7f3098840



                                         ii
Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 8 of 15 PageID #: 2532




     Ethereum
     Blockchain
     Address                     0x3f6caf49da88ca2452blf8ad5b710db7141e48a8
     Ethereum
     Blockchain
     Address                     0x2483b897720alff105675ba04f6elc46cd903ec2
     Ethereum
     Blockchain
     Address                     0x67bbl9d5a4flb9939178d92a09d62444e4a76438
     Ethereum                    0xO74 79 l 45E52aDc22e6c4DC2c6809a69716823f42
     Blockchain
     Address
     Ethereum                    0xA64983B89345AEa760Ec 122ft DDA463EDc91 00BF
     Blockchain
     Address
     Ethereum                    0x95841340a779363E9329ed5019E72A0S989fd304
     Blockchain
     Address
     Ethereum                    0x75C526d5143792446E0837B5ac84fl7576dd76B1
     Blockchain
     Address
     Ethereum                    0x9b6EFFA280482B00c8898d5b4cB7tFFe0SAB8CbF
     Blockchain
     Address
     Ethereum                    0x74c760a2840CC4f6a65AAc5bE052ebb 1B8739E88 '
     Blockchain
     Address
     Ethereum                    0xe8916277B0953034F085d4f6fA4DaFb89E003492
     Blockchain
     Address
     Ethereum                    0x4 094 7 l l 36B8569aE7EF7F6D5ae2a48aC 1b 12e33 F'
     Blockchain
     Address
     Ethereum                    0x3f6caf49da88ca2452blf8ad5b710db714le48a8
     Blockchain
     Address
     Bitcoin Blockchain          1Jn6XJtCUrCAyEx328Ddn7njAcqKJ21 CbJ
     Address
     Bitcoin Blockchain          lDxueKI lgJCFpswAM2P6tTC2pgzlgXZfCc
     Address
     Bitcoin Blockchain          14ioyNTzBQY9kqK6WzM6eeyqWfJrtM2W7W
     Address
     Bitcoin Blockchain          I L2yn I oubhnVHze7vajFxctBor5NFk2U py
     Address
     Bitcoin Blockchain
     Address                     l 3eFTG5BZirH4 WzMhPWDt9YjkDDezz7nke


                                        111
Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 9 of 15 PageID #: 2533




     Bitcoin Blockchain
     Address                     19tL87qf8DaiQmtyBZFZoDDrSLQpLFJcd7
     Bitcoin Blockchain
     Address                     16obZYxWffrEifadq9L9K9rEaDEPsK1 leH
     Bitcoin Blockchain
     Address                     155Jpk9qqak7sMnE2bgkpcrU4wUxeRfguD
     Bitcoin Blockchain
     Address                     14MlF4VRvxHJGCmNEixnMwtfSjwGdC2BHz




                                       iv
Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 10 of 15 PageID #: 2534




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      -----·------------------x
      SECURITIES AND EXCHANGE COMMISSION,

                                                Plaintiff,                   19 Civ. 4625 {Wl(.F)i(RER)
                                                                                                       :' i
                              - against-                                     ECFCase                    I
                                                                                                            t
                                                                                                            1
                                                                                                            f
                                                                                                            l
      REGINALD ("REGGIE") MIDDLETON,                                                                      i
      VERITASEUM, INC., and                                                                             : tf
      VERIT ASEUM, LLC,                                                                                   '~
                                                                                                            !

                                                Defendants,                                                 ti
                                                 -------x                                                   t
                                                                                                        '   (
              CONSENT OF DEFENDANT REGINALD MIDDLETON TO ORDER,Q~
                PRELIMINARY INJUNCTION AND OTHER INTERIM RELm~ .' · J

              I.       Defendant Reginald ("Reggie") Middleton acknowledges having been seryed with

      the complaint in this action and all of the papers filed by the Securities and Exchang~

      Commission in support of its Emergency Application for a Temporary Restraining Order!
                                                                                                            t
                                                                                                            I
      Freezing, Requiring Defendants to Show Cause, and Granting Other Relief ("App lie~~<>~") dated

      August 12, 2019; enters a general appearance; and admits the Court's jurisdiction over h'11, and

      over the subject matter of this action.
                                                                                             .,l
                                                                                                            i



                                                                                                  as J
                                                                                                        1

             2.        Without admitting or denying the allegations in the complaint (except
                                                                                             •     '    I   t
     personal and subject matter jurisdiction, which are admitted), Defendant Middleton cons,nts to

     the entry of the Order of Preliminary Injunction and Other Interim Relief against hitu in the fonn
                                                             .                                              t
     attached hereto ("Preliminary Injunction Order") and incorporated by reference herein,,'\\~ich,

     pending a final disposition of this action, among other things:                                        i
                                                                                                            I

                                                                                                       . r
                   (a) orders that, pending a final disposition of this action, Middleton's assets b~ frozen
                                                                                                 . ': ' !
                                                                                                        •   1

                      as detailed therein; and
Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 11 of 15 PageID #: 2535




                    (b) continues the appointment of the Independent Intermediary as that tenn isi defined
                                                                                            •            >                   •




                       and as provided for therein.

               3.      Middleton agrees that this Consent shall be incorporated by referen~e ~' tnd
                                                                                                                             '
      made part of, the Preliminary Injunction Order to be presented to the Court for sig~ab.ire~ filing
                                                                                                                             ~
      and entry contemporaneously herewith.                                                 · · :. .
                                                                                                     •       >
                                                                                                                             l   ~
                                                                                                                     ;           ~
               4.      Middleton agrees that he will not oppose the enforcement of the   Pr~lbn:ffi1ry
                                                                                                     ;



                                                                                                :·   '       >       :       t

      Injunction Order on the ground, if any exists, that it fails to comply with Rule 65(d) 'of~
                                                                                                ; : ,: . I
      Federal Rules of Civil Procedure, and hereby waives any objection he may have b~ed·*reon.
                                                                                       ·.· . ~
                                                                                           .}


      Dated:
               ----------

      State of                        )
                 ------               ) ss.:
      County of _ _ _ __              )                                                                  ....
                                                                                                                                 i
                                                                                                                                 ,;
                                                                                                             '           i ~
                                                                                                , .:                             l
            On this 25th day of August 2019, Reginald Middleton, a person known to         me~
                                                                                       :ap~eared
     before me and acknowledged executing the foregoing Consent.                   . . ' .; f
                                                                                                                                 t

     Notary Public


     Approved as to fonn:

    l<f'I z;>?UHd /(~utbfu
     David Komblau, Esq.
     Attorney for Reginald Middleton                                                                                     'i:


                                                                                                                                 t
                                                                                                                                 1
                                                                                                                 I       '       ~
     Dated: August 25, 2019




                                                        2
Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 12 of 15 PageID #: 2536
                                                                                                  y'c




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -------------------------------------~---------~------------x
   SECURITIES AND EXCHANGE COMMISSION,
                                                                                                                 i
                                                                                              ,,:.. i
                                           Plaintiff,                     19 Civ. 4625 (Wl(lf};(RER)
                                                                                           .. !
                            - against-                                    ECFCase

   REGINALD ("REGGIE") MIDDLETON,
   VERITASEUM, INC., and
   VERITASEUM, LLC,

                                           Defendants,
                                                                                                        :       ~
                                                                                                                f
   -----------------------------------~-------------------_,____ X                                          '}
                                                                                                                !
     CONSENT OF DEFENDANT VERITASEUM, INC. TO ORDER OF PRELI~NARY                                               1
                  INJUNCTION AND OTHER INTERIM RELIEF
                                                                                                                 I



           1.      Defendant Veritaseum, Inc. acknowledges having been served with t\le. cqmplaint              ;

                                                                                                            .   ~
   in this action and all of the papers filed by the Securities and Exchange Commission: in-s~pport

   of its Emergency Application for a Temporary Restraining Order Freezing, Requiring ;

   Defendants to Show Cause, and Granting Other Relief ("Application") dated August ~2,?019;
                                                                                                                i
   enters a general appearance; and admits the Court's jurisdiction over it, and over ~e ~bJect
                                                                                              ...               \

   matter of this action.                                                                               ';
                                                                                                                I




           2.      Without admitting or denying the allegations in the complaint (except as ~o

   personal and subject matter jurisdiction, which are admitted), Defendant Veritaseum,:m.1-

   consents to the entry of the Order of Preliminary Injunction and Other Interim Relief against it in
                                                                                          ~   .   :     -.      ~




   the form attached hereto (''Preliminary Injunction Order") and incorporated by referettce herein,

   which, pending a final disposition of this action, among other things:
                                                                                                                J
                (a) continues the freeze over Veritaseum, Inc.' s assets as detailed therelri;::~~
                                                                                              •. 1
                                                                                                        '       :~
Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 13 of 15 PageID #: 2537
                                                                                             .- . i
                                                                                             ·.. j
                                                                                               : j


                                                                                             :I
                (b) continues the appointment of the Independent Intermediary as that t~,i~ defined

                   and as provided for therein.

           3.                                                                            .       .
                   Veritaseum, Inc. agrees that this Consent shall be incorporated by re&,ten~e in,

   and made part of, the Preliminary Injunction Order to be presented to the Court for sign"'tu.re,

   filing and entry contemporaneously herewith.                                              ·.' i
                                                                                                 i;



           4.      Veritaseum, Inc. agrees that it will not oppose the enforcement of~e_ Pre.\iminary
                                                                                                 <

   Injunction Order on the ground, if any exists, that it fails to comply with Rule 65(d) of'tie

    Federal Rules of Civil Procedure, and hereby waives any objection he may have b~~ ~iereon.


   Dated:August25,2019
                                                    1
                                                     ~a.i-b,?_b(?/,(#f~4-!
                                                  Ventaseum, Inc.'/~                             ;

                                                  :!~nw~~.!
                                                    [/3.
                                                  [Title]       {2
                                                  Brooklyn, New York                          •.}
                                                                                               ''
                                                                                                 ~
    State of                      )
                                                                                               ;!
                                  ) ss.:                                                         )


    County of                     )                                                              (
                                                                                                 l

                                                                                                 ''
           On this 25th day of August 2019, Reginald Middleton, a person known to me}p~sonally
    appeared before me and acknowledged executing the foregoing Consent with full a.utiio~ty to do
    so on behalf ofVeritaseum, Inc. as its______                                        ·\
                                                                                             '; \



   Notary Public


    Approved as to form:
   /4,/ DalHd ~~~tau.
    David Komblau, Esq.
    Attorney for Reginald Middleton                                                           . !




    Dated: August 25, 2019




                                                     2
Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 14 of 15 PageID #: 2538




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ------------~-----------~------~-------------------------x
    SECURITIES AND EXCHANGE COMMISSION,
                                                                                             . . ; : i..
                                                Plaintiff,                      19 Civ. 4625 ~ (RER)
                                                                                                      : :i       I




                                                                                                             f
                              - against-                                        ECFCase
                                                                                                         't
                                                                                               . ,!      !   t
    REGINALD ("REGGIE") MIDDLETON,                                                                       ''

    VERITASEUM, INC., and
    VERITASEUM, LLC,
                                                                                                             t
                                                Defendants,                                           . •[
    ........ ___________ ,. _______,.,.______ ,.,........_ _ _ _ _ ,._,.,._ X
                                                                                               .
                                                                                                   :..
                                                                                                      : i
                                                                                                             t
                                                                                                         I•
                                                                                                             f
       CONSENT OF DEFENDANT VERITASEUM LLC TO ORDER OF PRELlMIINARY
                    INJUNCTION AND OTHER INTERIM RELIEF    , . I
                                                                                                             i
                                                                                                   . ,       l
             1.       Defendant Veritaseum LLC acknowledges having been served with t1:¢ :cpmplaint
                                                                                              •. '           i
    in this action and all of the papers filed by the Securities and Exchange Commission Y1; ~upport
                                                                                         f                           I




    of its Emergency Application for a Temporary Restraining Order Freezing, Requiring•· f
                                                                                   : .' ~      :



    Defendants to Show Cause, and Granting Other Relief ("Application") dated Augustl2j 2019;
                                                                                               .             i
    enters a general appearance; and admits the Court's jurisdiction over it, and overt~~ sutjiect

                                                                                                             i
                                                                                               .             !

    matter of this action.                                                                               :
                                                                                                             f

            2.        Without admitting or denying the allegations in the complaint (except :as ~o
                                                                                                         . i


    personal and subject matter jurisdiction, which are admitted), Defendant Veritaseum L1f
                                                                                                             ;

    consents to the entry of the Order of Preliminary Injunction and Other Interim Relief-agtinst it in
                                                                                                             I
    the form attached hereto ("Preliminary Injunction Order") and incorporated by refet~C~ herein,

    which, pending a final disposition of this action, among other things:
                                                                                                         .i
                  (a) continues the freeze over Veritaseum. LLC's assets as detailed thereiti;'-a.n,tl
                                                                                                             !
                                                                                                         '}
                                                                                                         • I
Case 1:19-cv-04625-WFK-RER Document 51 Filed 08/26/19 Page 15 of 15 PageID #: 2539
                                                                                                  .. ( ~         '
                                                                                                             f
                                                                                                             I
                                                                                                   l
                                                                                              . - t
                                                                                             : :·. I
                (b) continues the appointment of the Independent Intermediary as that terln i$ defined

                    and as provided for therein.

           3.     Veritasewn LLC agrees that this Consent shall be incorporated by iefeteJce in,   ,         I

                                                                                        . :~       ,


    and made part of, the Preliminary Injunction Order to be presented to the Court fo~ ,~~~re,
                                                                                                           ~
                                                                                                   ;     . i
                                                                                                   .         I
                                                                                                             f,
    filing and entry contemporaneously herewith.                                                             f
                                                                                                             i.
                                                                                                             i

           4.       Veritaseum LLC agrees that it will not oppose the enf6rcement of the J>t~iminary
                                                                                         '   1'   •~::   ~   {




    Injunction Order on the ground, if any exists, that it fails to comply with Rule 65(cl) qf ➔e
                                                                                                             I   '
    Federal Rules of Civil Procedure, and hereby waives any objection he may have based iereon.


    Dated: August 25, 2019                          ~,rl"jw~
                                                            '
                                                   Ven~eum C C # ? ,- ~    ':
                                                                                  Lia
                                                                       ~ ~
                                                                    ·                              ,:

                                                   By:         ~                         . . ·'···:·1.
                                                   Regin~on~
                                                      /vjt2Jn _b ~-1/l
                                                   [Title]               , .i
                                                   Brooklyn, New'\iork                             .. . :I
                                                                                                         ;
                                                                                                             i;

    State of                       )
               -----               ) ss.:
    County of _ _ _ __             )

           On this 25th day of August 2019. Reginald Middleton, a person known to me;, p~sonal~y
    appeared before me and acknowledged executing the foregoing Consent with full authodity to do
    so on behalf ofVeritaseum LLC as its______                                    · · j

                                                                                                             l
    Notary Public                                                                                            '..
                                                                                                             !
                                                                                                         ' 'i
                                                                                                            '
                                                                                                            '
    Approved as to form:
  /4,/ z;:;~ ~~u,,btaa
    David Komblau, Esq.
    Attorney for Reginald Middleton                                                                          I
                                                                                                             f
                                                                                                         . i

                                                                                                         .   ri
                                                                                                             ;
    Dated: August 25, 2019




                                                     2
